Case: 18-10266     Document: 00515824349         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 18-10266
                                                                             FILED
                                                                         April 16, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Medina,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:17-CR-216-21


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Fernando Medina pleaded guilty to conspiracy to possess with intent
   to distribute a controlled substance in violation of 21 U.S.C. §§ 846 and
   841(a)(1) and (b)(1)(B). The district court sentenced Medina to 360 months
   of imprisonment followed by four years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10266        Document: 00515824349        Page: 2   Date Filed: 04/16/2021




                                    No. 18-10266


          Medina argues that the district court erred in imposing a special
   condition of supervised release that was not orally pronounced at sentencing.
   He claims that the written judgment includes a substance-abuse treatment
   requirement that was not pronounced at sentencing, and he urges this court
   to vacate his sentence and remand for resentencing to delete the special
   condition.
          According to Medina, the appropriate standard of review is abuse of
   discretion because he had no meaningful opportunity to object to the
   unannounced special condition. The Government counters that Medina and
   his attorney had fair notice of the condition of supervised release and a
   meaningful opportunity to object to it at sentencing but did not, so review is
   for plain error.     Where it is “unclear whether the defendant had an
   opportunity to object to a [special condition of supervised release] during
   sentencing,” this court has, out of “an abundance of caution,” reviewed the
   condition for an abuse of discretion. United States v. Garcia, 983 F.3d 820,
   823 (5th Cir. 2020) (quoting United States v. Franklin, 838 F.3d 564, 567 (5th
   Cir. 2016)).
          Garcia involved the same district court judge, and, as in Medina’s
   case, when pronouncing the defendant’s sentence, “the court did not
   mention any requirement that [the defendant] undergo drug treatment
   during supervised release and pay for a portion of the treatment’s cost.”
   Garcia, 983 F.3d at 822. Because the treatment condition was included in the
   written judgment, the defendant in Garcia argued that the written judgment
   conflicted with the oral pronouncement. Id. at 823.
          This court declined to find error, noting that “[t]he district court
   mentioned both ‘standard’ and ‘mandatory and special conditions’
   contained in the ‘judgment’ it adopted at sentencing.” Id. at 824.
   Additionally, “[b]oth the order entered on the day of [the defendant’s]




                                         2
Case: 18-10266      Document: 00515824349           Page: 3    Date Filed: 04/16/2021




                                     No. 18-10266


   sentencing and the judgment entered the day after contain[ed] not only the
   ‘standard’ conditions . . . but also the special conditions at issue.” Id.
          The court’s reasoning in Garcia is similarly applicable in Medina’s
   case. At sentencing, the district court referred to the special conditions
   contained in “this judgment” and confirmed that Medina had gone over
   those conditions with his attorney. Both Medina’s judgment of conviction
   and the “Order Setting Additional Terms of Supervised Release,” which
   Medina signed the day of the sentencing hearing, contained the substance-
   abuse treatment condition. Finally, like the defendant in Garcia, Medina
   “never asserts that he was not informed of the supervision conditions prior
   to his sentencing hearing.” 983 F.3d at 825. The district court in this case
   properly pronounced the special condition at issue. See id. at 824-25.
          The judgment of the district court is AFFIRMED.




                                          3